Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 1 of 15 Pageid#: 241




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

 DWAYNE BAKER,                                     )
                                                   )
                 Petitioner,                       )        Civil Action No. 7:18cv00620
                                                   )
 v.                                                )        MEMORANDUM OPINION
                                                   )
 HAROLD CLARKE,                                    )        By: Hon. Thomas T. Cullen
                                                   )            United States District Judge
                 Respondent.                       )


         Petitioner Dwayne Baker, a Virginia inmate proceeding pro se, filed this petition for a

 writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging administrative decisions in

 March and April of 2017 that reduced the rate at which he would earn good-behavior credit

 against his state prison sentence. The petition is presently before the court on the

 respondent’s motion to dismiss and Baker’s response. For the reasons set forth below, the

 court will grant the motion to dismiss.

                                                       I.

         Baker is in the custody of the Virginia Department of Corrections (“VDOC”),

 serving a six-year prison term for aggravated involuntary manslaughter, imposed in

 December of 2014.1 In May of 2016, Baker was confined at Coffeewood Correctional

 Center (“CWCC”) and had been assigned to Class Level 1 for purposes of accruing

 “sentence credit” to reduce his term of confinement. (Pet. 12, ECF No. 1). Baker’s ability to

 earn sentence credit is governed by Virginia’s statutory scheme titled “Earned Sentence

         1 The factual allegations in this section are drawn from Baker’s submissions in this case (ECF Nos. 1
 and 15), stated in the light most favorable to him. The court has also reviewed the online docket of the
 Supreme Court of Virginia.
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 2 of 15 Pageid#: 242




 Credits [“ESC”] for persons Committed Upon Felony Offenses Committed on or After

 January 1, 1995.” See Va. Code Ann. §§ 53.1-202.2 to 53.1-202.4. An ESC-eligible inmate can

 earn a maximum of 4.5 “sentence credits” for each 30 days of his prison sentence that he

 serves. By statute, the Board of Corrections establishes “the criteria upon which a person

 shall be deemed to have earned sentence credits.” Id. § 53.1-202.4. According to Baker,

 VDOC Operating Procedure (“OP”) 830.3 provides that an inmate assigned to ESC Class

 Level 1 is granted the maximum number of sentence credit days for every 30 days served,

 while inmates in ESC Class Levels 2 and 3 are granted fewer sentence-credit days during that

 period, and an inmate in ESC Class Level 4 is granted no sentence-credit days. A “Legal

 Update” sheet dated May 13, 2016, projected that if Baker “continued to earn good time at

 the present earning level,” his “Good Time Release” date would be November 6, 2019. (Pet.

 Ex. 7, ECF No. 1).

         In 2016 and early 2017, however, Baker incurred nine disciplinary infractions at

 CWCC.2 (Resp. 17, ECF No. 15). Baker alleges that many of these disciplinary charges (and

 other charges since) were based on conduct caused by symptoms of his “Narcolepsy with

 Cataplexy”—a disability—in violation of the Eighth Amendment (Pet. 8, 22, ECF No. 1).

 On April 20, 2017, Baker was transferred to Lawrenceville Correctional Center (“LVCC”).

 On August 22, 2017, he received two VDOC documents, dated March 7 and April 19, 2017,

 stating that institutional classification authority (“ICA”) hearings had been conducted, and


         2 In Baker’s petition, he complains that more than 40 disciplinary proceedings against him have not

 complied with due process protections. His response to the motion to dismiss includes a list of 33 disciplinary
 charges, only nine of which occurred while Baker was at CWCC between May 2016 and April 2017. These
 nine charges are the only ones that could have had any bearing on the Class Level change that occurred in
 March of 2017. Thus, these nine CWCC charges are the only ones relevant to the court’s consideration of
 Baker’s habeas challenge to the Class Level reduction decision.

                                                      -2-
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 3 of 15 Pageid#: 243




 that recommendations to reduce Baker to ESC Class Level 4 had been approved. (Pet. Ex. 9,

 ECF No. 1). His disciplinary infractions in 2016 and early 2017 at CWCC were mentioned

 as one reason for the ESC Class Level change. On August 22, 2017, Baker also received a

 VDOC “Legal Update,” dated April 13, 2017, showing that he had been reduced to Class

 Level 3 on November 28, 2016, and to Class Level 4 on March 7, 2017. (Pet. Ex. 8, ECF

 No. 1). At ESC Class Level 4, Baker could not earn good-conduct time.

        In April of 2018, Baker filed a petition for a writ of habeas corpus in the Supreme

 Court of Virginia, contending he was denied due process during disciplinary proceedings on

 many charges, including the nine infractions he incurred at CWCC. (Mem. Supp. Mot. Dism.

 Ex. 1, ECF No. 8-1). Baker referred to most of the charges as “false.” Id. In his petition,

 Baker also raised retaliation claims and complained of later “false” disciplinary charges and

 faulty hearings at LVCC. The Supreme Court of Virginia dismissed his habeas petition in

 July of 2018 and denied his petition for rehearing in October of 2018.

        Baker signed and dated his § 2254 petition on December 7, 2018. In it, he alleges the

 following claims:

 1.     VDOC officials deprived Baker of his liberty interest in ECS sentence credits without
        due process in March and April of 2017 because (a) they failed to provide all required
        procedural protections during disciplinary proceedings at CWCC in 2016 and 2017,
        and (b) they relied on the wrongfully obtained disciplinary convictions to reduce
        Baker to Class Level 3 and 4;

 2.     VDOC officials have conspired to retaliate against Baker for filing grievances and
        lawsuits by bringing more than 40 false disciplinary charges against him that either
        caused the reduction of his Class Level or have since prevented him from being
        reclassified to a more favorable Class Level;

 3.     VDOC officials violated Baker’s right against cruel and unusual punishment under
        the Eighth Amendment by disciplining him for his neurological and physical
        maladies; and

                                             -3-
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 4 of 15 Pageid#: 244




 4.     VDOC officials discriminated against Baker, in violation of the Equal Protection
        Clause of the Fourteenth Amendment, because he is a “disabled African-American
        Prisoner” who filed grievances.

 As relief, Baker seeks “[r]estoration of Earned Sentence Credits,” invalidation of all

 disciplinary infractions, and “immediate or speedier release” from confinement. (Id.)

        Respondent has filed a motion to dismiss, arguing that Baker’s claims are untimely

 filed, without merit, or not cognizable in a habeas corpus proceeding. Baker has responded,

 making the matter ready for the court’s review.

                                               II.

        The one-year period of limitation for filing a habeas petition under § 2254 begins to

 run on the latest of four dates:

        (A)     the date on which the judgment became final by the conclusion of
                direct review or the expiration of the time for seeking such review;

        (B)     the date on which the impediment to filing an application created by
                State action in violation of the Constitution or laws of the United
                States is removed, if the applicant was prevented from filing by such
                State action;

        (C)     the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively applicable to
                cases on collateral review; or

        (D)     the date on which the factual predicate of the claim or claims presented
                could have been discovered through the exercise of due diligence.

 28 U.S.C. § 2244(d)(1). The parties agree that Baker’s one-year filing period must be

 calculated from the time when he could first have discovered, with due diligence, that his

 disciplinary convictions had caused a reduction in his Class Level.




                                              -4-
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 5 of 15 Pageid#: 245




        Baker has alleged that, through no fault of his own, he first discovered his reduction

 to Class Level 4 on August 22, 2017, when he received the Legal Update and the ICA

 reports from March and April. With no evidence to the contrary, the court accepts that date

 as the trigger point for calculating Baker’s one-year filing period under § 2244(d)(1)(D). In

 April of 2018, after about eight months of the federal filing period had elapsed, Baker filed

 his state habeas petition in the Supreme Court of Virginia. While that petition was pending,

 the federal filing period was tolled. See 28 U.S.C. § 2244(d)(2) (providing that “properly filed”

 application for state post-conviction or other collateral review tolls the federal filing period).

 When that petition had been denied and Baker’s petition for rehearing was also denied in

 October of 2018, the federal filing period began to run again. Baker filed his § 2254 petition

 in December of 2018. Given this, the court concludes that Baker’s claims about the

 reductions in his Class Level in March and April of 2017 were timely.

        The court does find, however, that Baker’s separate claims of due-process violations

 during his individual disciplinary proceedings in 2016 and 2017 were not timely filed. From

 the record, it is clear Baker knew the outcomes of these proceedings within weeks of each

 hearing, when his disciplinary appeals concluded. He also has not presented any evidence

 that he could not have discovered any of these disciplinary outcomes until after the

 reduction in his Class Level in March of 2017. Thus, the court will calculate his filing period

 under § 2244(d)(1)(D), starting in March of 2017, when those infractions were used in the

 decision to reduce his ESC Class Level. As such, the court concludes that Baker’s one-year

 period to file a federal habeas petition challenging each of the nine disciplinary proceedings

 in 2016 and 2017 expired no later than April of 2018. Therefore, to the extent that he


                                               -5-
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 6 of 15 Pageid#: 246




 attempts in his current petition to bring due-process challenges about the disciplinary

 proceedings themselves, his claims are barred as untimely filed.

                                                III.

           A federal court may grant habeas relief from a state court judgment “only on the

 ground that [the petitioner] is in custody in violation of the Constitution or laws or treaties

 of the United States.” 28 U.S.C. § 2254(a). The Fourteenth Amendment prohibits a state

 from depriving an individual of liberty without due process of law. U.S. Const. amend. XIV.

 A constitutionally protected liberty interest “may arise from the Constitution itself, by reason

 of guarantees implicit in the word liberty, . . . or it may arise from an expectation or interest

 created by state laws or policies.”3 Wilkinson v. Austin, 545 U.S. 209, 221 (2005).

           Inmates have no liberty interest derived from the Constitution itself in receiving

 good-time credit or in a particular good-time credit earning level. Wolff v. McDonnell, 418 U.S.

 539, 557 (1974). Thus, for Baker to succeed in his claim, he must show that Virginia statutes

 or regulations create a protected liberty interest for him in retaining his ESC Class Level. He

 cannot make this showing. On the contrary, “it is well established that Virginia inmates do

 not enjoy a protected liberty interest in the rate at which they earn either Earned Sentence

 Credits or Good Conduct Allowances,” another form of sentence credits some VDOC

 inmates may be granted. Mills v. Holmes, 95 F. Supp. 3d 924, 931–34 (E.D. Va. 2015); Dennis

 v. Clarke, No. 3:15CV603, 2016 WL 4424956, at *6 (E.D. Va. Aug. 17, 2016) (collecting

 cases).




         Internal quotation marks, alterations, and citations are omitted here and throughout this
           3

 memorandum opinion, unless otherwise noted.

                                               -6-
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 7 of 15 Pageid#: 247




        State statutes create a liberty interest entitled to federal constitutional due process

 protections when they involve a status change that “inevitably affect[s] the duration of” the

 inmate’s confinement. Sandin v. Conner, 515 U.S. 472, 484 (1995). “[N]o constitutionally

 protected liberty interest is . . . created under the [statutory] regime [if] either the primary

 decisionmaker or any reviewing authority is authorized to override, as a matter of discretion,

 any classification suggested by application of the prescribed substantive criteria.” Mills, 95 F.

 Supp. 3d at 933. Because Virginia’s good-conduct time programs give officials such

 discretion, whatever change a Class Level adjustment may render in an inmate’s projected

 release date does not “inevitably affect” the actual length of time he will serve, so as to create

 a protected liberty interest under Sandin. Thus, the court concludes that, because Baker did

 not have a protected liberty interest in retaining his ESC Class Level, he had no attendant

 federal constitutional right to particular procedural protections during proceedings when

 officials made changes to his ESC Class Level in November of 2016, in March of 2017, or at

 any Class Level review proceeding since then.

        Baker also cannot demonstrate any constitutional violations arising from officials’

 alleged violations of state law or VDOC regulations related to his ESC Class Level. While

 state regulations may provide for more stringent procedural protections than the Due

 Process Clause requires, “a state’s failure to abide by its own law as to procedural protections

 is not a federal due process issue.” Brown v. Angelone, 938 F. Supp. 340, 344 (W.D. Va. 1996)

 (citing Riccio v. Cnty. of Fairfax, 907 F.2d 1459, 1469 (4th Cir. 1990)). For the stated reasons,

 the court will grant the motion to dismiss as to Baker’s claim that the defendants deprived

 him of a protected liberty interest when they changed his Class Level in March of 2017.


                                               -7-
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 8 of 15 Pageid#: 248




                                                IV.

        The court also concludes that Baker’s allegations of conspiracy, retaliation, cruel and

 unusual punishment, and racial discrimination must be dismissed. The respondent argues

 that these claims do not fall within the scope of a habeas corpus action and should be

 presented in a civil rights action under 42 U.S.C. § 1983, if at all. The respondent’s argument

 is well taken. Challenging the conditions of confinement does not contest the legality or

 length of the sentence, which is the only concern of § 2254. Wilkinson, 544 U.S. at 82.

        Further, Baker has not stated sufficient facts to state claims on these matters. To

 survive the defendants' motion to dismiss the complaint under Federal Rule of Civil

 Procedure 12(b)(6), the “complaint must establish ‘facial plausibility’ by pleading ‘factual

 content that allows the court to draw the reasonable inference that the defendant is liable for

 the misconduct alleged.’” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 554 (4th Cir. 2013)

 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Baker fails to make the necessary factual

 showings to survive a motion to dismiss.

 A. Conspiracy

        To establish a civil conspiracy claim actionable under § 1983, a plaintiff must

 demonstrate that the defendants “acted jointly in concert and that some overt act was done

 in furtherance of the conspiracy,” resulting in deprivation of a federal right. Glassman v.

 Arlington Cnty., Va., 628 F.3d 140, 150 (4th Cir. 2010) (quoting Hinkle v. City of Clarksburg, 81

 F.3d 416, 421 (4th Cir. 1996)). A plaintiff must make specific allegations that reasonably lead

 to the inference that members of the alleged conspiracy shared the same conspiratorial




                                                -8-
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 9 of 15 Pageid#: 249




 objective to try to “accomplish a common and unlawful plan” to violate the plaintiff’s

 federal rights. Hinkle, 81 F.3d at 421.

        Baker’s petition simply asserts that numerous prison officials conspired to bring

 disciplinary charges against him, find him guilty, and eliminate his ability to earn good-

 conduct time, based on the disciplinary convictions. A conspiracy claim cannot arise on such

 “rank speculation and conjecture,” especially when the actions are capable of innocent

 interpretation. Id. at 422. Merely labeling a chronological series of actions by multiple

 individuals as “conspiracy,” as Baker has done here, or providing nothing more than a

 conclusory, formulaic recitation of the legal elements of conspiracy, will not suffice. Nemet

 Chevrolet v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009). Therefore, the court will

 grant the motion to dismiss as to Baker’s conspiracy contentions.

 B. Retaliation

        Prison officials may not retaliate against an inmate for exercising his constitutional

 right to access the court, Hudspeth v. Figgins, 584 F.2d 1345, 1347 (4th Cir. 1978), nor may

 they take actions that violate his “First Amendment right to be free from retaliation for filing

 a grievance.” Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 541 (4th Cir. 2017). On the other

 hand, claims of retaliation against prison inmates must be treated with healthy skepticism,

 because many actions by prison officials are “by definition ‘retaliatory’ in the sense that [they

 are in] respon[se] to prisoner misconduct” or other concerning behaviors. Cochran v. Morris,

 73 F.3d 1310, 1317 (4th Cir. 1996); Adams v. Rice, 40 F.3d 72, 74 (4th Cir. 1994).

                  [T]o state a colorable retaliation claim under Section 1983, a
                  plaintiff must allege that (1) he engaged in protected First
                  Amendment activity, (2) the defendant took some action that
                  adversely affected his First Amendment rights, and (3) there was

                                                -9-
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 10 of 15 Pageid#: 250




                   a causal relationship between his protected activity and the
                   defendant’s conduct.

  Martin v. Duffy, 858 F.3d 239, 249 (4th Cir. 2017), cert. denied, 138 S. Ct. 738 (2018). A plaintiff

  suffers adverse action if the defendant’s allegedly retaliatory conduct would likely deter a

  person of ordinary firmness from the exercise of First Amendment rights.” Id.

          Baker alleges he filed grievances and at least one lawsuit, thus exercising his First

  Amendment rights.4 He also alleges that, thereafter, because of disciplinary convictions,

  officials took away his ability to earn good-conduct time, which the court finds to be an

  adverse action for purposes of a retaliation claim. Thus, his petition alleges facts to meet the

  first and second prongs of the legal standard for a retaliation claim. Baker’s petition fails,

  however, under the third prong. He simply does not present facts supporting a reasonable

  inference that the grievances and lawsuits caused officials to bring the disciplinary charges he

  disputes or to change Baker’s ESC Class Level. His merely “conclusory allegations of

  retaliatory motive unsupported by material facts will not be sufficient to state a claim under

  § 1983.” Harbin v. Rutter, 420 F.3d 571, 580 (6th Cir. 2005).

          Moreover, an inmate may not state a claim of retaliation where the “discipline was

  imparted for acts that a prisoner was not entitled to perform,” and which were unrelated to

  the inmate’s grievance or lawsuit. Cowans v. Warren, 150 F.3d 910, 912 (8th Cir. 1998)

  (citation omitted). Baker fails to connect any of his grievances or lawsuits in any way to the

  disciplinary charges that contributed to the decision to change his ESC Class Level.

  Moreover, Baker’s petition claims that many of the disciplinary infractions he incurred


          4  Furthermore, court records reflect that Baker has two civil rights actions pending at this time, Baker
  v. Davis, No. 7:18CV00503, and Baker v. Gilmore, No. 7:18CV00382.

                                                       - 10 -
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 11 of 15 Pageid#: 251




  resulted from rule violations caused by his physical disabilities and medical conditions; he

  does not contend that his conduct did not also violate prison regulations. See, e.g., Earnest v.

  Courtney, 64 F.3d 365, 366-67 (8th Cir.1995) (per curiam) (finding assignment to utility squad

  for gambling not retaliation for inmate’s filing of a grievance); Henderson v. Baird, 29 F.3d 464,

  465, 469 (8th Cir. 1994) (finding inmate’s assault charge not in retaliation for his reporting

  harassment to FBI); Goff v. Burton, 7 F.3d 734, 738 (8th Cir.1993) (alleged retaliatory

  transfer). In these cases, none of the conduct which formed the basis for the alleged

  retaliatory action was related to the original grievance, and Baker’s petition is similarly

  deficient. For these reasons, the court will grant the motion to dismiss as to Baker’s

  retaliation claims.

  C. Cruel and Unusual Punishment in Violation of the Eighth Amendment

         Baker’s assertion that he was disciplined for infractions caused by his medical

  condition and disability in violation of the Eighth Amendment is also insufficient to state a

  claim. He has alleged in conclusory fashion that he was disciplined for infractions caused by

  his narcolepsy. He has not indicated what conduct he was disciplined for, and he has

  presented no medical evidence that the conduct was caused by narcolepsy. Exhibits 9a and

  9b attached to Baker’s petition indicate that he was punished for the following violations of

  861.1: 218, 206 (2 times), 213 (3 times), 239a, 298b, 205, and 239b. The document 861.1 is a

  VDOC Operating Procedure covering Offender Discipline;5 part V of the document lists

  disciplinary offenses. Correlating the code numbers for the violations listed on Baker’s

  exhibit, he was punished for: fighting (218); lying or giving false information to an employee

         5 The document is available online at https://vadoc.virginia.gov/files/operating-procedures800/
  vadoc-op-861-1.pdf.

                                                  - 11 -
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 12 of 15 Pageid#: 252




  on two different occasions (206); failing to follow count procedures or interfering with count

  on three different occasions (213); simple assault on a non-offender (239a); attempting to

  commit any code II violation (298b); intentionally delaying, hindering, or interfering with an

  employee in the performance of duties (205); and assault on another offender (239b).

  VDOC Operating Procedure # 861.1, pp. 10–12. Baker’s “naked assertions devoid of

  further factual enhancement” that these disciplinary sanctions were imposed for his disability

  are insufficient to support his claimed Eighth Amendment violation. Ashcroft, 556 U.S. at

  678. Accordingly, the court will dismiss Baker’s claim for cruel and unusual punishment.

  D. Discrimination/Equal Protection Violation

         Finally, the court will also dismiss Baker’s allegations of discrimination and equal

  protection violations. “The Equal Protection Clause generally requires the government to

  treat similarly situated people alike.” City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432,

  439 (1985). To prove a § 1983 equal protection claim, an inmate “must first demonstrate

  ‘that he has been treated differently from others with whom he is similarly situated and that

  the unequal treatment was the result of intentional or purposeful discrimination.” Veney v.

  Wyche, 293 F.3d 726, 730 (4th Cir. 2002). Baker has not made either of these showings. He

  states no facts about being treated differently than similarly situated inmates—i.e., being

  charged with disciplinary infractions for acts when other inmates were not charged for

  similar acts. He does not provide any evidence that other inmates who have incurred nine

  disciplinary infractions in the course of less than two years did not have an adverse change in

  ESC Class Level. Baker also fails to state any facts suggesting that his race or his medical

  issues have been a motivating factor in any particular disciplinary charge or in the


                                                 - 12 -
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 13 of 15 Pageid#: 253




  classification decision to place him in ESC Class Level 4. His conclusory assertions that

  disability and race caused these events cannot, without supporting facts, state an actionable

  claim of discrimination or an equal protection violation of any kind. See, e.g., Chapman v.

  Reynolds, 378 F. Supp. 1137, 1140 (W.D. Va. 1974) (finding that conclusory accusations that

  different treatment may have been motivated by race are insufficient to state such a claim).

  The court will grant the motion to dismiss as to Baker’s Fourteenth Amendment claims.

                                                V.

         The court must address several other matters as well. Baker has moved for

  appointment of counsel (ECF No. 19) and for leave to engage in discovery (ECF No. 18).

  Under Rule 6(a) of the Rules Governing Section 2254 Cases, parties must obtain leave of

  court, upon good cause shown, to engage in discovery. For reasons explained herein, the

  court concludes from the existing record that Baker is not entitled to habeas relief.

  Accordingly, the court does not find cause to allow discovery or to appoint counsel. See 18

  U.S.C. § 3006A(a)(2)(B) (authorizing appointment of counsel in § 2254 case at court’s

  discretion only upon finding that “the interests of justice so require”). Accordingly, the court

  will deny Baker’s motion on these issues.

         Baker has also filed a motion for reconsideration (ECF No. 20) of the court’s prior

  order denying his first motion for interlocutory injunctive relief to avoid a transfer (ECF No.

  17). Since the court denied Baker’s first motion, he has been transferred and is now confined

  at Sussex II State Prison (“Sussex II”). As such, his motion seeking to prevent his transfer is

  moot. See Rendelman v. Rouse, 569 F.3d 182, 186 (4th Cir. 2009) (“[A]s a general rule, a




                                               - 13 -
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 14 of 15 Pageid#: 254




  prisoner’s transfer or release from a particular prison moots his claims for injunctive . . .

  relief with respect to his incarceration there.”).

         Baker’s second motion for interlocutory relief (ECF No. 22) will also be denied

  because it is improperly presented in this habeas corpus case. Baker asserts that his housing

  assignment at Sussex II puts him at risk of assault by an enemy inmate at that facility and

  asks the court to order his transfer to a different prison facility. This contention does not

  challenge the fact or length of his confinement as required for it to fall within the purview of

  a habeas action. See Wilkinson v. Dotson, 544 U.S. 74, 82 (2005) (holding that, regardless of the

  relief sought or conduct challenged, the proper remedy lies in habeas corpus only if “success

  in [an] action would necessarily demonstrate the invalidity of confinement or its duration”).

  Moreover, Sussex II is located within the jurisdiction of the United States District Court for

  the Eastern District of Virginia. If warranted, Baker may address his safety concerns about

  Sussex II in a new civil rights action filed in that court, which has jurisdiction over officials

  who are now accountable for his safety.

         More recently, Baker filed another motion, docketed as a “motion for preliminary

  injunction” (ECF No. 36), alleging that: Wallens Ridge State Prison officials (“WRSP”) have

  failed to provide him a legal package; have unlawfully seized papers and property from him;

  have “electrocuted, assaulted, battered, and maced” him; and have refused to provide him

  food that complies with his restricted diet. These allegations do not challenge the fact or

  length of his confinement, as required to state a habeas claim. Wilkinson, 544 U.S. at 82.

  These complaints are improperly presented in his habeas claim, and the court will deny this

  motion as well.


                                                 - 14 -
Case 7:18-cv-00620-TTC-RSB Document 45 Filed 11/13/20 Page 15 of 15 Pageid#: 255




         Finally, the court will deny Baker’s “motion for release from false imprisonment”

  (ECF No. 29), which the court interprets as a request for bail as Baker asserts that he is

  neither a danger to the community nor a flight risk, that his habeas appeal raises substantial

  questions and is not filed for the purpose of delay, and that he should be released

  immediately because he will over-serve his time if he ultimately prevails on his habeas. The

  standard for bail in a pending habeas case is a difficult one to meet: “The petitioner must

  demonstrate that ‘the habeas petition raise[s] substantial claims and that extraordinary

  circumstances exist[ ] that make the grant of bail necessary to make the habeas remedy

  effective.’” Grune v. Coughlin, 913 F.2d 41, 44 (2d Cir. 1990). Because the court concludes

  Baker is not entitled to the habeas relief he has requested, the court finds he does not meet

  the stringent standard for bond.

                                               VI.

         For the reasons discussed above, the court will grant the respondent’s motion to

  dismiss.

         The Clerk is directed to send copies of this memorandum opinion and accompanying

  order to petitioner and to counsel of record for the respondent.

         ENTERED this 13th day of November, 2020.




                                                        /s/ Thomas T. Cullen
                                                       _________________________________
                                                       HON. THOMAS T. CULLEN
                                                       UNITED STATES DISTRICT JUDGE




                                              - 15 -
